NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BARRY M. ATKINS,                                No.    17-15125

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02706-NVW

 v.
                                                MEMORANDUM*
CALYPSO SYSTEMS, INC., a California
corporation; EDEN KIM,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Barry M. Atkins appeals pro se from the district court’s summary judgment

in his diversity action alleging state law claims in connection with a dispute over a

debt-to-stock conversion. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Lukovsky v. City of San Francisco, 535 F.3d 1044, 1047 (9th Cir.

2008), and we affirm.

      The district court properly granted summary judgment on Atkins’ contract

claims because they are barred by the applicable statute of limitations under

California law. See Cal. Civ. Proc. Code § 337(1) (four-year statute of limitations

for any action upon a contract); Krieger v. Nick Alexander Imports, Inc., 285 Cal.

Rptr. 717 (Ct. App. 1991) (section 337(1) applies to claims of breach of covenant

of good faith and fair dealing). The district court properly concluded that Atkins

was not entitled to equitable estoppel. See Kennedy v. Allied Mut. Ins. Co., 952

F.2d 262, 266 (9th Cir. 1991) (a party cannot create an dispute of fact with an

affidavit contradicting his prior deposition testimony); Vu v. Prudential Prop. &

Cas. Ins. Co., 33 P.3d 487 (Cal. 2001) (equitable estoppel under California law

requires reliance be reasonable).

      The district court properly granted summary judgment on Atkins’ tort claims

because they are barred by the applicable statutes of limitations under Arizona law.

See Hullett v. Cousin, 63 P.3d 1029, 1034 (Ariz. 2003) (two-year statute of

limitations for negligent misrepresentation); Walker v. Walker, 500 P.2d 898, 899-

900 (Ariz. Ct. App. 1972) (two-year statute of limitations for conversion); San

                                         2                                      17-15125
Manuel Copper Corp. v. Redmond, 445 P.2d 162, 166 (Ariz. Ct. App. 1968) (four-

year statute of limitations for unjust enrichment).

      The district court did not abuse its discretion by awarding attorney’s fees

pursuant to its inherent powers. See Chambers v. NASCO, Inc., 501 U.S. 32, 45-

46, 50 (1991) (stating standard of review and explaining that a court may assess

attorney’s fees when a fraud has been practiced upon it).

      Appellees’ request for attorney’s fees on appeal, set forth in their answering

brief, is denied without prejudice to filing a motion in accordance with the Federal

Rules of Appellate Procedure and Ninth Circuit Rule 39-1.6.

      AFFIRMED.




                                          3                                   17-15125